—Appeal from an order of Supreme Court, Onondaga County (Stone, J.), entered March 23, 2001, which *886granted the motion of defendants John G. Babish and Paracelsian, Inc. for summary judgment.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988, 988; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567; see also CPLR 5501 [a] [1]). Present—Pigott, Jr., P.J., Pine, Hayes, Kehoe and Gorski, JJ.